Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims 1, 8 and 15 all recite calculating hash values both for well log channels and for a snippet of a unknown well log channel.  However although the specification repeatedly recites performing the hash calculations, there is no recited embodiment of any actual hash value algorithm with which to establish a hash value which can be used for the matching the well channels.  The disclosure is silent concerning what array or system of hash calculations would be used to allow the hashing of the well log channels which may contain many types of data 
Hash values is an extremely broad term where depending upon the hash algorithm, the entire data set for a given channel can be used to determine a single hash value for the dataset, or hash values can be created to use as pseudo indices for terms in the dataset to identify position or values in the dataset.  The disclosure is silent concerning any algorithm that would create hash values to allow the data from a channel snippet to be compared to the overall stream of data from a known entire well log channel substantially larger than the snippet.
The specification fails to provide adequate description of the hash value process to demonstrate the possession of ANY hash value determining algorithm./method compatible with the claimed comparison limitations, thus the claims 1-20 are rejected under 35 USC 112(a).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Considering Step 1, the claims 1-20 all belong to a statutory class.
Considering Step 2A prong 1, the claims are examined for abstract ideas.  To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A method, comprising:
calculating a first set of hash values for a set of well log channels;
extracting a well log channel snippet from an unknown well log channel;
calculating a second set of hash values for the well log channel snippet;
identifying, for the unknown well log channel, a matching well log channel by searching the first set of hash values with the second set of hash values; and
storing, for the unknown well log channel, a channel context corresponding to the matching well log channel.
The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the results of an abstract determination in the creation of data for a target well without integration into a practical application by integrating the abstract idea into a significant additional element.  The use of generic computer equipment is considered insignificant additional elements.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Selecting a particular generic function for computer hardware to perform (e.g., buffering content, storing and retrieving data from memory) from within a range of well-known, routine, conventional functions performed by the hardware is not significantly more, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016)(MPEP 2106.05(a)II last paragraph). 
With respect to step 2A prong 2, the claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claim 1 is deemed patent ineligible under 35 USC 101.
Independent claim 8 is similarly patent ineligible with the addition of an additional element of a generic processor which is not significantly more.
Independent claim 15 is similarly patent ineligible with the addition of an additional element of a generic non-transitory computer-readable medium which is not significantly more.
Thus claims 1, 10 and 17 are patent ineligible under 35 USC 101.
The dependent claims 2-9, 11-16 and 18-20 just further describe either the abstract idea, or provide further descriptions of the data considered, without providing any explicit recitation of any devices or transformation of an article.
Thus the dependent claims are also patent ineligible under 35 USC 101.

Regarding the Prior Art
The prior art fails to anticipate or make obvious the combined limitations of the independent claims where a unidentified hash value determining system is used to compare hash values of snippets of unknown well log channels to hash values determined for known well log channels.  The result of the comparison is used to assign a channel context to the unknown well log channel corresponding to matching well log channel.
Determining hash values for data sets is a complex issue, since the hash value needs to meet multiple criteria including a lack of collision, e.g. different snippets of data need to always produce different hash values.  Guibas, “THE ANALYSIS OF HASHING ALGORITHMS” 1976, teaches the many issues of selecting a proper hash algorithm depending upon the nature of the data set to be hashed.
The teaching of Wang ” An Industrial-Strength Audio Search Algorithm”, teaches and audio search for a particular short segment of music in an environment of voices and other dominant noise.  The technique uses particular hashing algorithms where the hash is dependent upon the music content of the signal page 3 first column first paragraph).  However the teaching is silent concerning any well log channel data types and related hash algorithms which would be used to identify the data.
De Lutiis et al., US 2009/0210707, teaches an out-of-band authentication method using hash values.  In this method the integrity of the data from a secure channel is compared to data transmitted over a second non-secure channel.  The hash values are compared to verify that the data was not tampered in the non-secured channel.  In no manner is there any comparison of hash values to determine matching channels for context determination.
Cheung et al., US 2017/0011115, teaches using hash values to find substrings in an original text.  The hash values of the text corresponds to portions of the original text.  The hash values of the strings are then compared to the hash values of the original text to find portions of the original text where the strings are located.  Although the method determines whether a substring belongs to a given original text, the teaching does not take a set of substring hash values to determine whether the substring belongs to particular text of a number of given original texts.  Also the has functions identified are text related and in no manner anticipate hash functions compatible with the many types of well log channels of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857